Appeal by the defendant from two judgments of the Supreme Court, Kings County (Broomer, J.), both rendered October 23, 1986, convicting him of robbery in the second degree under indictment No. 5307/84, upon a jury verdict, and criminal possession of a weapon in the third degree, upon his plea of guilty, under indictment No. 2987/86, and imposing sentences.
Ordered that the judgments are affirmed.
*521The defendant asserts that his conviction under indictment No. 5307/84 was, unfairly obtained because of several instances of prosecutorial misconduct. The defendant, however, failed to raise any appropriate objection to the purported errors (see, People v Arce, 42 NY2d 179, 190; People v Ray, 127 AD2d 859). Thus, his claims have not been preserved for appellate review (CPL 470.05 [2]) and we decline to review them in the interest of justice. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.